DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “two grooves extending on opposite sides of the circle radially outward” recited in claims 6 and 19 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LaBarbera et al (US 2018/0289232).
Regarding claim 1, LaBarbera discloses a plate-like backing pad member (12; [0026]; lower plate in fig 2), for use with a hand-held and hand-guided power tool comprising a housing with a driving motor located therein for actuating a driving shaft upon operation of the driving motor located therein for actuating a driving shaft upon operation of the driving motor (note that the power tool is not positively recited as a part of the backing pad member; connection to a drive assembly of machine described in [0037]), the plate-like backing pad member having a rotational axis (central axis shown in fig 4), wherein the plate-like backing pad member is adapted for releasable attachment to the driving shaft (drive shaft not positively recited) by means of a mechanical form fit connection arrangement comprising at least one protrusion 
Regarding claim 4, LaBarbera further discloses the plate-like backing pad member is made of a semi-rigid plastic material ([0039]) comprises a metal insert (32) molded into the plastic material during production of the plate-like backing pad member by means of a molding or an injection molding process ([0032]; described interference fit constitutes being molded into the member; note that the method of manufacturing the backing pad member does not limit the product claim), the metal insert forming at least part of the at least one recess member (formed within recess member 20, 30) and constituting the at least one ferromagnetic element or the at least one further permanent magnet ([0030]).
Regarding claim 7, LaBarbera further discloses the at least one recess member in the plane extending perpendicular to the rotational axis (as viewed from above) has a circumferential form of a polygon (star-shaped polygon shown fig 1), including a polygon having equal side lengths (as shown in fig 1), with the rotational axis running through the center of gravity of the polygon (center shown by axis in fig 4). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaBarbera as applied to claim 1 above, and further in view of Kaiser (US 6523214).
Regarding claim 2, LaBarbera teaches all the elements of claim 1 as described above. LaBarbera further teaches the plate-like backing pad member has two opposing surfaces extending parallel to each other (upper and lower surfaces 14, 16; fig 1), the surfaces comprising a first bottom surface (16) for releasable attachment of a an abrasive member ([0025]). LaBarbera does not teach the releasable attachment being by means of a hook and loop fastener. Kaiser teaches a plate-like backing pad member (27) including two opposing surface including a bottom surface for releasable attachment of a sheet-like polishing or abrasive member (48) by means of a hook and loop fastener (52; fig 5b; col 5, lines 54-61). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a hook and loop fastener for releasably attaching a sheet-like polishing member or abrasive member to the backing pad of LaBarbera, as hook and loop fastener is known to releasably attach a polishing or abrasive means allowing simple replacement of the abrasive as taught by Kaiser (col 5, lines 54-61).
Regarding claim 3, LaBarbera teaches all the elements of claim 2 as described above. LaBarbera further teaches the opposing surfaces comprise an opposite top surface (14) with a backing pad-connection arrangement attached thereto, the backing pad connection arrangement comprising the at least one recess member (elements 20, 30).
Regarding claim 6, LaBarbera teaches all the elements of claim 1 as described above. LaBarbera further teaches the at least one recess member in the plane extending perpendicular to the rotational axis (as viewed from above), has a circumferential form (fig 5, generally circular). LaBarbera does not teach the circumferential form comprising a circle with the rotational axis running through the center of the circle and the plate-like backing pad member further comprising two grooves extending on opposite sides of the circle radially outwards. Kaiser teaches a plate-like backing pad member comprising a recess member (26) having a circumferential form comprising a circle (32; fig 2) with the rotational axis running through the center of the circle, and the plate-like backing pad member (27) further comprising two grooves (33) extending on opposite sides of the circle radially outwards (shown in fig 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to form the recess member of LaBarbera with a circle having two grooves extending on opposite sides of the circle radially outwards in order to achieve the predictable result of providing drive slots for transmitting torque to the backing pad member as taught by Kaiser (col 4, line 65-col 5, line 8). 
Regarding claim 17, as modified, teaches all the limitations of claim 2 as described above. LaBarbera further teaches the plate-like backing pad member is made of a semi-rigid plastic material ([0039]) comprises a metal insert (32) molded into the plastic material during production of the plate-like backing pad member by means of a molding or an injection molding process ([0032]; described interference fit constitutes being molded into the member; note that the method of manufacturing the backing pad member does not limit the product claim), the metal insert forming at least part of the at least one recess member (formed within recess member 20, 30) and constituting the at least one ferromagnetic element or the at least one further permanent magnet ([0030]).
Regarding claim 19, LaBarbera, as modified, teaches all the elements of claim 2 as described above. LaBarbera further teaches the at least one recess member in the plane extending perpendicular to the rotational axis (as viewed from above), has a circumferential form (fig 5, generally circular). LaBarbera does not teach the circumferential form comprising a circle with the rotational axis running through the center of the circle and the plate-like backing pad member further comprising two grooves extending on opposite sides of the circle radially outwards. Kaiser teaches a plate-like backing pad member comprising a recess member (26) having a circumferential form comprising a circle (32; fig 2) with the rotational axis running through the center of the circle, and the plate-like backing pad member (27) further comprising two grooves (33) extending on opposite sides of the circle radially outwards (shown in fig 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to form the recess member of LaBarbera with a circle having two grooves extending on opposite sides of the circle radially outwards in order to achieve the predictable result of providing drive slots for transmitting torque to the backing pad member as taught by Kaiser (col 4, line 65-col 5, line 8).
Regarding claim 20, LaBarbera, as modified, teaches all the elements of claim 2 as described above. LaBarbera further teaches the at least one recess member in the plane extending perpendicular to the rotational axis (as viewed from above) has a circumferential form of a polygon (star-shaped polygon shown fig 1), including a polygon having equal side lengths (as shown in fig 1), with the rotational axis running through the center of gravity of the polygon (center shown by axis in fig 4). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaBarbera as applied to claim 1 above, and further in view of Erenyi (US 3226888).
Regarding claim 5, LaBarbera teaches all the elements of claim 1 as described above. LaBarbera further teaches the at least one recess member in the plane extending perpendicular to the rotational axis (as viewed from above), has a circumferential form (fig 5, generally circular). LaBarbera does not teach two opposing arc-shaped sections and two opposing straight walls running parallel to one another and interconnecting the opposing arc-shaped sections. Erenyi teaches a backing pad member including a magnetic recess member (3) having a circumferential form comprising two opposing arc-shaped sections (see opposing arcs best shown in fig 1) of a circle with the rotational axis running through the center of the circle, and the plate-like backing pad member (2) further comprising two opposing straight walls (4) running substantially parallel to one another and interconnecting the two opposing arc-shaped sections (fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to form the recess member of LaBarbera with two opposing arc-shaped section of a circle interconnected by two opposing parallel straight walls, as this configuration achieves the predictable result of perfectly transmitting torque to the backing pad member as taught by Erenyi (col 3, lines 19-30). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaBarbera as applied to claim 1 above, and further in view of Shinozaki (US 2014/0179204).
Regarding claim 8, LaBarbera teaches all the elements of claim 1 as described above. LaBarbera does not teach a plurality of permanent magnets located in the recess member (LaBarbera teaches only one). Shinozaki teaches a backing pad member including a plurality of magnets (56, fig 9) including four permanent magnets (more than four are included, encompassing the scope of the claim), are located in a recess member around and equidistant to the rotational axis of the plate-like backing member (central axis of circular member shown in fig 9), with neighboring permanent magnets having opposite polarities ([0049]; fig 9). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include at least four permanent magnets with neighboring permanent magnets having opposite polarities in the backing pad member of LaBarbera, as such an arrangement intensifies the attractive force between the protrusion member and backing pad as taught by Shinozaki ([0052]). 
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaBarbera and Shinozaki as applied to claim 8 above, and further in view of Esenwein (US 2014/0034434).
Regarding claims 9-12, LaBarbera, as modified, teaches all the limitations of claim 8 as described above. LaBarbera and Shinozaki do not teach the neighboring magnets in direct lateral abutment with one another, in direct contact along the rotational axis, formed as a respective triangles having respective vertex angles which sum to 360 degrees, or formed with a circular sector dimensioned so all permanent magnets together form a circle. Esenwein teaches an array of magnets including a plurality of magnets (152b, 154b; fig 8) located so that neighboring permanent magnets are in direct lateral abutment with one another (shown in fig 8); wherein the plurality of permanent magnets are located in direct contact with one another along the rotational axis (fig 8; shown in direct contact arranged concentrically along the central axis); wherein each of the plurality of permanent magnets is formed as a respective triangle (partial triangular shape shown in fig 8) having a respective vertex angle (flat sides extending toward central axis form vertex angle with each other), including an isosceles triangle (each magnet coincides with an isosceles triangle extending to the center), and wherein all triangles are dimensioned so that the sum of all the vertex angles is 360 degrees (due to the equal circumferential arrangement); and wherein each of the plurality of permanent magnets is formed with a circular sector (outer surface of each magnet) and wherein all the circular sectors are dimensioned so that all permanent magnets together form a circle (fig 8). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrange the permanent magnets into the abutting triangular shapes of Esenwein in order to uniformly arrange the magnets around the rotational axis as taught by Esenwein ([0047], thus providing an evenly distributed retaining force to the pad member. 
Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaBarbera et al (US 2018/0289232) in view of Kaiser (US 6523214).
Regarding claim 13, LaBarbera teaches a hand-held and hand-guided power tool comprising a housing with a driving motor ([0002]; tool including housing, handle and rotary drive system)  and further comprising a backing pad member (12; [0026]; lower plate in fig 2) performing a working movement about its rotational axis (rotation described [0007]) in a working plane extending perpendicular to its rotational axis (on bottom surface), the backing pad member attached to the tool by means of a mechanical form fit connection arrangement comprising at least one protrusion member (22) directly or indirectly connected to the tool ([0037] attached to drive assembly 60) and at least one recess member (elements 20, 30; fig 2) connected to the backing pad member, the mechanical form fit connection arrangement being adapted for providing a torque proof connection between the at least one protrusion member and the at least one recess member in a plane extending perpendicular to the rotational axis of the plate-like backing pad member ([0028]; torque (“rotation”) of protrusion member transferred to backing pad), wherein the mechanical form fit connection arrangement is releasable in an axial direction running parallel to the rotational axis of the a backing pad member ([0031]), wherein the at least one protrusion member is held in the axial direction within the at least one recess member by means of an axial holding arrangement (formed by magnets 32, 34), characterized in that the axial holding arrangement comprises at least one permanent magnet (32) and either at least one ferromagnetic element or at least one further magnet (34) exerting a magnetic force for holding the at least one protrusion member (16) in the axial direction within the at least one recess member ([0031]), wherein at least part of the axial magnetic holding arrangement forms an integral part of at least part of the mechanical form fit connection arrangement ([0032]; integrally held by adhesive bonding). LaBarbera does not teach a specific structure of the power tool or the power tool specifically including a driving shaft. Kaiser teaches a handheld and hand-guided power tool (10) including a housing (outside of tool 10) with a driving motor located therein (rotary driver operated electrically or pneumatically; col 3, lines 58-61) for actuating a driving shaft (12) upon operation of the driving motor (col 3, lines 58-65), wherein a backing pad member (27) is attached to the driving shaft by means of a protrusion member (16) connected to the driving shaft (fig 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a handheld power tool including a housing, driving motor and driving shaft in the tool of LaBarbera, achieving the predictable result of providing a typical and well-known powered rotational operation to the backing pad as taught by Kaiser (col 3, lines 56-65). 
Regarding claims 14-16, LaBarbera, as modified, teaches all the limitations of claim 13 as described above. LaBarbera further teaches the at least one permanent magnet (32) is located in the at least one recess member (shown in fig 6); wherein the at least one ferromagnetic element or the at least one further permanent magnet (34) is attached to the at least one protrusion member (shown in fig 6); and wherein the protrusion member in the plane extending perpendicular to the rotational axis of the backing member (as viewed from above) has a circumferential form corresponding to the circumferential form of the at least one recess member (forms shown matching in fig 5). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaBarbera and Kaiser as applied to claim 2 above, and further in view of Erenyi (US 3226888).
Regarding claim 18, LaBarbera, as modified, teaches all the elements of claim 1 as described above. LaBarbera further teaches the at least one recess member in the plane extending perpendicular to the rotational axis (as viewed from above), has a circumferential form (fig 5, generally circular). LaBarbera does not teach two opposing arc-shaped sections and two opposing straight walls running parallel to one another and interconnecting the opposing arc-shaped sections. Erenyi teaches a backing pad member including a magnetic recess member (3) having a circumferential form comprising two opposing arc-shaped sections (see opposing arcs best shown in fig 1) of a circle with the rotational axis running through the center of the circle, and the plate-like backing pad member (2) further comprising two opposing straight walls (4) running substantially parallel to one another and interconnecting the two opposing arc-shaped sections (fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to form the recess member of LaBarbera with two opposing arc-shaped section of a circle interconnected by two opposing parallel straight walls, as this configuration achieves the predictable result of perfectly transmitting torque to the backing pad member as taught by Erenyi (col 3, lines 19-30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar backing pads and tools are cited, including those with magnetic attachment systems and similar cooperating backing pads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        /MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723